DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2-4, 6-9, and 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamakawa US 2018/0314471 A1 (hereinafter “Yamakawa”).
Regarding claim 15, 16, and 17 (method), Yamakawa discloses a sheet information assigning apparatus (100) which is able to communicate with an image forming apparatus (103) which forms an image on a sheet conveyed from a sheet holding unit (a plurality of sheet decks, shown in FIG. 1 and FIG. 6A) the sheet holding unit being able to opened and closed, the sheet information assigning apparatus comprising: 

a controller that causes the sheet holding unit to be opened based on instruction received by the user interface (“control unit for controlling the opening and closing of the sheet holding unit” or , paragraph [0206]) configured to control opening and closing of the sheet feeding unit,
wherein whether to cause the sheet holding unit to be opened based on the instructions received by the user interface can be set before the user interface receives the instruction (appears to be taught in paragraph [0208], “enabled state” and “disabled state”, which means a user can enable or disable default setting of opening a sheet holding unit when sheet settings are changed, alternatively this functional limitation is conditional that does not require actually setting by use of “can be set” or  is set in factory, as a default mode before the user interface receives the instruction). 
	Regarding claim 2, wherein, in a case where the receiving unit receives the instruction, the controller causes the sheet holding unit to be opened after a certain period of time (implicit, as opening occurs after a change is made in setting by the user and an instruction to open thereafter is transmitted, [0206]) elapses from receipt of the instruction.
	Regarding claim 3, Yamakawa teaches the recited structure of claim 3 and does not require the functional limitations of claim 3 as it is conditional limitation (wherein “in a case where…an instruction for canceling” occurs). 

Regarding claim 6, wherein the image forming apparatus has a plurality of sheet holding units,
wherein the user interface selects the sheet holding unit from among the plurality of sheet holding units, and
wherein the user interface receives an instruction for assigning sheet information of sheets to the sheet holding unit selected by the user interface.
Regarding claim 7, wherein it is able to be set to cause the sheet holding unit to be opened when size information of sheet information assigned by the instruction is different from size information the sheet information assigned before the instruction is received.
Regarding claim 8, wherein the sheet information is a type of sheet.
Regarding claim 9, wherein the certain time period of time can be set (conditional limitation) before the user interface receives the instruction.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 2-3, 6-9 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yamauchi JP 2005-144927 A (hereinafter “Yamauchi”) in view of Nishi JP 06-080274 A (hereinafter “Nishi”).
Regarding claim 15, 16, and 17 (method), Yamauchi discloses a sheet information assigning apparatus which is able to communicate with an image forming apparatus (1) which forms an image on a sheet conveyed from a sheet holding unit (plurality of paper trays, see FIG. 1) the sheet holding unit being able to opened and closed, the sheet information assigning apparatus comprising: 
a user interface (receives instruction from display 71) that receives an instruction for assigning sheet information to the sheet holding unit; and
Yamauchi fails to teach
a controller that causes the sheet holding unit to be opened based on instruction received by the user interface configured to control opening and closing of the sheet holding unit, and
wherein whether to cause the sheet holding unit to be opened based on the instructions received by the user interface can be set before the user interface receives the instruction.
Instead, Yamauchi teaches to prompt a user to replace paper in a paper tray after changing the setting of paper information for the paper tray. 

It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Yamauchi’s apparatus with sheet holding units that can be automatically opened through a control unit as taught Nishi in order to immediately notify a user to supply paper to the sheet feeding unit, while reducing labor.  Since, Yamauchi teaches the desirability to replace sheets of a sheet holding unit after changing the setting of paper information of the sheet holding unit, the combination would make obvious automatically opening the sheet holding unit in case wherein the user interface receives an instruction for assigning sheet information to the sheet holding unit, instead of prompting user by a display, in order to serve the dual purpose of alerting a user and reducing labor to the user.  Also, it would have been obvious to one of ordinary skill in the art to allow a user to set, for personal preference or flexibility, before the user interface receives the instruction whether to open the sheet holding unit based on the instruction, so that a user that does not want automatic opening of a sheet holding unit to occur can disable the default mode of opening the sheet holding unit based sheet information.
Regarding claim 2, wherein, in a case where the receiving unit receives the instruction, the controller causes the sheet holding unit to be opened after a certain period of time (implicit, as opening occurs after a change is made in setting by the user and an instruction to open thereafter is transmitted) elapses from receipt of the instruction.

Regarding claim 6, Yamauchi in view of Nishi teaches wherein the image forming apparatus has a plurality of sheet holding units,
wherein the user interface selects the sheet holding unit from among the plurality of sheet holding units, and
wherein the user interface receives an instruction for assigning sheet information of sheets to the sheet holding unit selected by the user interface.
Regarding claim 7, wherein it is able to be set to cause the sheet holding unit to be opened when size information of sheet information assigned by the instruction is different from size information the sheet information assigned before the instruction is received.
Regarding claim 8, wherein the sheet information is a type of sheet.
Regarding claim 9, wherein the certain time period of time can be set (conditional limitation) before the user interface receives the instruction.
Response to Arguments
Applicant's arguments filed 3/4/2021 have been fully considered but they are not persuasive. 
In response to the argument on page 7 of Remarks that Yamakawa does not disclose the claimed feature of “wherein whether to cause the sheet holding unit to be opened based on instructions received by the user interface can be set before the user interface receives instruction”, the examiner takes the position that Yamakawa appears 
In response to argument on page 9 that Yamauchi fails to “disclose the feature that causes the sheet holding unit to be opened on the instruction for assigning sheet information to the sheet holding unit”, the examiner takes the position that the combination of Yamauchi (teaches desirability to prompt a user to open a holding unit based on changing the setting of paper information for the paper tray) and Nishi (teaches desirability to include paper trays that are automatically opened from a closed state by a control unit so that an operator is alerted to replenish paper in a tray while reducing labor to the operator) would make obvious automatically opening the sheet holding unit in case wherein the user interface receives an instruction for assigning sheet information to the sheet holding unit, in order to serve the dual purpose of alerting a user and reducing labor to the user.  
Since the arguments presented by Applicant are not persuasive, the claims stand finally rejected by the same art presented in the previous office action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A GONZALEZ whose telephone number is (571)270-3094.  The examiner can normally be reached on 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.